Per Curiam.
This is an appeal from an order of the superior court denying appellant’s motion to dismiss an information charging him with the crime of burglary in the second degree.
The motion, which was made before the trial was to commence, was based on the argument that the defendant had not been brought to trial within sixty days after the filing of the information as required by RCW 10.46.010 [cf. Rem. Rev. Stat., § 2312]. Subsequent to the entry of the order, the appellant was tried and convicted of the crime charged, *599and judgment was entered upon the verdict of the jury. No appeal was taken from that judgment, and the record of the trial has not been brought to this court.
An order denying a motion of this nature is not an appealable order. It is clear that it is not a final order. It is equally clear that an order of the trial court refusing to grant such a motion is subject to review upon appeal from the final judgment if the order is sufficiently shown in the record. See Rule on Appeal 14, 34A Wn. (2d) 20.
The appeal is therefore dismissed.